SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) December 11, 2007 PACIFIC ETHANOL, INC. (Exact name of registrant as specified in its charter) Delaware 000-21467 41-2170618 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 400 Capitol Mall, Suite 2060, Sacramento, CA 95814 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (916) 403-2123 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (a)Not applicable. (b)John T. Miller is to cease to be Acting Chief Financial Officer of Pacific Ethanol, Inc. (the “Company”) effective as of January 2, 2008. (c)(1)On December 11, 2007, Joseph W. Hansen was appointed as Chief Financial Officer of the Company effective as of January 2, 2008. (2)Joseph W. Hansen, 59, was appointed as Chief Financial Officer of Pacific Ethanol effective as of January 2, 2008.Before joining Pacific Ethanol, Mr. Hansen was employed as Chief Financial Officer at Joseph Scott Properties, Inc. d/b/a Joseph Scott Financial from December 2005 through June 2007.Prior to that time, Mr. Hansen was Chief Financial Officer of National RV Holdings, Inc. from April 2004 through May 2005.Prior to joining National RV Holdings, Inc., Mr. Hansen served in various capacities, including Chief Financial Officer and Executive Vice President, at Zacky Farms Company from October 1996 to August 2003.Mr. Hansen received a Certified Public Accountant certificate from the State of Wisconsin and also holds a Wisconsin bar license.Mr. Hansen has a B.B.A. degree in Accounting from the University of Wisconsin, Madison, a J.D. degree from Tulane University School of Law and an L.L.M. degree in Taxation from the New York University Graduate School of Law. (3)(A) Employment Agreement dated December 11, 2007 between Pacific Ethanol, Inc. and Joseph W. Hansen On December 11, 2007, the Company entered into an Executive Employment Agreement with Joseph W. Hansen (“Executive”) in connection with the appointment of Executive as Chief Financial Officer of the Company.Executive’s appointment as Chief Financial Officer is effective as of January 2, 2008. The Executive Employment Agreement is included as Exhibit 10.1 to this Current Report on Form 8-K. Executive is to receive a base salary of $250,000 per year and is eligible to receive an annual discretionary cash bonus of up to 50% of his base salary, to be paid based upon performance criteria set by the board of directors. Executive shall be issued an aggregate of 52,650 shares of the Company’s common stock pursuant to a restricted stock purchase agreement that will vest as to 10,530 shares on the 90th day following Executive’s first day of employment and as to an additional 10,530 shares on each October 4th, beginning October 4, 2008 and continuing thereafter for three additional years through October 4, 2011, provided that Executive remains employed by the Company. The Executive Employment Agreement provides for at-will employment. Executive is entitled to participate in the Company’s executive relocation assistance program, which will cover real estate fees up to 6% of the sale price of Executive’s residence, reasonable closing costs, moving expenses for usual and customary household goods from Executive’s residence to Sacramento, California plus a $10,000 lump sum payment for incidentals related to Executive’s relocation. 2 Upon termination by the Company without cause, resignation by Executive for good reason or upon the disability of Executive, Executive is entitled to receive (i) severance equal to twelve months of base salary, (ii) continued health insurance coverage for twelve months and, (iii)if Executive has been employed for one full year or longer, accelerated vesting of 25% of all shares or options subject to any equity awards granted to Executive prior to Executive’s termination which are unvested as of the date of termination.Notwithstanding the foregoing, if Executive is terminated without cause or resigns with good reason within three months before or twelve months after a change in control, Executive is entitled to (a) severance equal to eighteen months of base salary, (b) continued health insurance coverage for eighteen months, and (c) accelerated vesting of 100% of all shares or options subject to any equity awards granted to Executive prior to Executive’s termination that are unvested as of the date of termination. The term “for good reason” is defined in the Executive Employment Agreement as (\) the assignment to Executive of any duties or responsibilities that result in the material diminution of Executive’s authority, duties or responsibility, (ii) a material reduction by the Company in Executive’s annual base salary, except to the extent the base salaries of all other executive officers of the Company are accordingly reduced, (iii) a relocation of Executive’s place of work, or the Company’s principal executive offices if Executive’s principal office is at such offices, to a location that increases Executive’s daily one-way commute by more than thirty-five miles, or (iv) any material breach by the Company of any material provision of the Executive Employment Agreement. The term “cause” is defined in the Executive Employment Agreement as (i)Executive’s indictment or conviction of any felony or of any crime involving dishonesty; or (ii) Executive’s participation in any fraud or other act of willful misconduct against the Company; or (iii) Executive’s refusal to comply with any lawful directive of the Company; (iv)Executive’s material breach of Executive’s fiduciary, statutory, contractual, or common law duties to the Company; or (v) conduct by Executive which in the good faith and reasonable determination of the Board demonstrates gross unfitness to serve; provided, however, that in the event that any of the foregoing events is reasonably capable of being cured, the Company shall, within twenty days after the discovery of such event, provide written notice to Executive describing the nature of such event and Executive shall thereafter have ten business days to cure such event. A “change in control” of the Company is deemed to have occurred if, in a single transaction or series of related transactions: (i) any person (as such term is used in Section 13(d) and 14(d) of the Securities Exchange Act of 1934 (“Exchange Act”)), or persons acting as a group, other than a trustee or fiduciary holding securities under an employment benefit program, is or becomes a “beneficial owner” (as defined in Rule 13-3 under the Exchange Act), directly or indirectly of securities of the Company representing a majority of the combined voting power of the Company, (ii) there is a merger, consolidation or other business combination transaction of the Company with or into another corporation, entity or person, other than a transaction in which the holders of at least a majority of the shares of voting capital stock of the Company outstanding immediately prior to such transaction continue to hold (either by such shares remaining outstanding or by their being converted into shares of voting capital stock of the surviving entity) a majority of the total voting power represented by the shares of voting capital stock of the Company (or the surviving entity) outstanding immediately after such transaction, or (iii) all or substantially all of the Company’s assets are sold. 3 (B)Indemnification Agreement dated as of January 2, 2008 between Pacific Ethanol, Inc. and Joseph W. Hansen The Company entered into an Indemnification Agreement dated as of January 2, 2008 with Joseph W. Hansen (“Indemnitee”) in connection with the appointment of Indemnitee as Chief Financial Officer of the Company.Indemnitee’s appointment as Chief Financial Officer is effective as of January 2, 2008. The Indemnification Agreement is included as Exhibit 10.2 to this Current Report on Form 8-K. Under the Indemnification Agreement, the Company has agreed to indemnify Indemnitee to the fullest extent permitted by the Delaware General Corporation Law if (a) Indemnitee is a party to or threatened to be made a party to or otherwise involved in any proceeding, or (b) if Indemnitee is a party to or threatened to be made a party to or otherwise involved in any proceeding by or in the right of the Company to procure a judgment in its favor against any and all expenses actually and reasonably incurred by Indemnitee in connection with the investigation, defense, settlement or appeal of any such proceeding. The indemnification obligations of the Company set forth in the preceding paragraph are subject to the following exceptions:(a) the Company shall not be obligated to indemnify Indemnitee on account of any proceeding with respect to (i)remuneration paid to Indemnitee if it is determined by final judgment or other final adjudication that such remuneration was in violation of law; (ii)a final judgment rendered against Indemnitee for an accounting, disgorgement or repayment of profits made from the purchase or sale by Indemnitee of securities of the Company against Indemnitee or in connection with a settlement by or on behalf of Indemnitee to the extent it is acknowledged by Indemnitee and the Company that such amount paid in settlement resulted from Indemnitee’s conduct from which Indemnitee received monetary personal profit, pursuant to the provisions of Section16(b) of the Securities Exchange Act of 1934, as amended, or other provisions of any federal, state or local statute or rules and regulations thereunder; (iii)a final judgment or other final adjudication that Indemnitee’s conduct was in bad faith, knowingly fraudulent or deliberately dishonest or constituted willful misconduct (but only to the extent of such specific determination); or (iv) on account of conduct that is established by a final judgment as constituting a breach of Indemnitee’s duty of loyalty to the Company or resulting in any personal profit or advantage to which Indemnitee is not legally entitled; (b) the Company shall not be obligated to indemnify or advance expenses to Indemnitee with respect to proceedings or claims initiated or brought by Indemnitee against the Company or its directors, officers, employees or other agents and not by way of defense, except (i) with respect to proceedings brought to establish or enforce a right to indemnification under the Indemnification Agreement or under any other agreement, provision in the Company’s Bylaws or Certificateof Incorporation or applicable law, or (ii) with respect to any other proceeding initiated by Indemnitee that is either approved by the Board of Directors or Indemnitee’s participation is required by applicable law; (c) the Company shall not be obligated to indemnify Indemnitee for any amounts paid in settlement of a proceeding effected without the Company’s written consent; and (d) the Company shall not be obligated to indemnify Indemnitee or otherwise act in violation of any undertaking appearing in and required by the rules and regulations promulgated under the Securities Act of 1933, as amended (the “Act”), or in any registration statement filed with the Securities and Exchange Commission under the Act. 4 “Expenses” shall be broadly construed and shall include, without limitation, all direct and indirect costs of any type or nature whatsoever (including, without limitation, all attorneys’, witness, or other professional fees and related disbursements, and other out-of-pocket costs of whatever nature), actually and reasonably incurred by Indemnitee in connection with the investigation, defense or appeal of a proceeding or establishing or enforcing a right to indemnification under the Indemnification Agreement, the Delaware General Corporation Law or otherwise, and amounts paid in settlement by or on behalf of Indemnitee, but shall not include any judgments, fines or penalties actually levied against Indemnitee for such individual’s violations of law. The term “expenses” shall also include reasonable compensation for time spent by Indemnitee for which he is not compensated by the Company or any subsidiary or third party (i) for any period during which Indemnitee is not an agent, in the employment of, or providing services for compensation to, the Company or any subsidiary; and (ii) if the rate of compensation and estimated time involved is approved by the directors of the Company who are not parties to any action with respect to which expenses are incurred, for Indemnitee while an agent of, employed by, or providing services for compensation to, the Company or any subsidiary. If Indemnitee requests the Company to pay the expenses of any proceeding, the Company, if appropriate, shall be entitled to assume the defense of such proceeding or to participate to the extent permissible in such proceeding, with counsel reasonably acceptable to Indemnitee.Upon assumption of the defense by the Company, the Company shall not be liable to Indemnitee for any fees of counsel subsequently incurred by Indemnity with respect to the same proceeding. In addition, the Company is required to advance expenses on behalf of the Indemnitee in connection with Indemnitee’s defense in any such proceeding; provided, that the Indemnitee undertakes in writing to repay such amounts to the extent that it is ultimately determined that the Indemnitee is not entitled to indemnification by the Company. To the extent that the Company maintains an insurance policy or policies providing liability insurance for directors, officers, employees, or agents of the Company or of any subsidiary, Indemnitee shall be covered by such policy or policies in accordance with its or their terms to the maximum extent of the coverage available for any such director, officer, employee or agent under such policy or policies. (d)Not applicable. (e)The Company entered into Amended and Restated Executive Employment Agreements dated as of December 11, 2007 with each of the following executive officers, each of which Amended and Restated Executive Employment Agreements is substantially the same as the Executive Employment Agreement described in Item 5.02(c)(3) above for Joseph W. Hansen, the description of which is incorporated herein by reference, except as follows: · Neil M. Koehler is employed as the Company’s President and Chief Executive Officer and is to receive a base salary of $300,000 per year and is eligible to receive an annual discretionary cash bonus of up to 70% of his base salary, to be paid based upon performance criteria set by the board of directors and an additional cash bonus not to exceed 50% of the net free cash flow of Kinergy Marketing, LLC (defined as revenues of Kinergy Marketing, LLC, less Mr. Koehler’s salary and performance bonus, less capital expenditures and all expenses incurred specific to Kinergy Marketing, LLC), subject to a maximum of $300,000 in any given year; provided, that such bonus will be reduced by ten percentage points each year, commencing in 2005, such that 2009 will be the final year of such bonus at 10% of net free cash flow.Kinergy Marketing, LLC is a wholly-owned subsidiary of the Company.Mr. Koehler’s Amended and Restated Executive Employment Agreement does not provide for any particular additional equity compensation grants but Mr. Koehler is eligible for future equity compensation grants in the sole discretion of the compensation committee of the Company’s board of directors. Mr. Koehler’s Amended and Restated Executive Employment Agreement does not provide for any relocation assistance.Mr. Koehler’s Amended and Restated Executive Employment Agreement is included as Exhibit 10.3 to this Current Report on Form 8-K. 5 · John T. Miller is employed as the Company’s Chief Operating Officer and is to receive a base salary of $250,000 per year and is eligible to receive an annual discretionary cash bonus of up to 50% of his base salary, to be paid based upon performance criteria set by the board of directors. Mr. Miller’s Amended and Restated Executive Employment Agreement does not provide for any particular additional equity compensation grants but Mr. Miller is eligible for future equity compensation grants in the sole discretion of the compensation committee of the Company’s board of directors. Mr. Miller’s Amended and Restated Executive Employment Agreement does not provide for any relocation assistance.Mr. Miller’s Amended and Restated Executive Employment Agreement is included as Exhibit 10.4 to this Current Report on Form 8-K. · Christopher W. Wright is employed as the Company’s Vice President, General Counsel and Secretary and is to receive a base salary of $225,000 per year and is eligible to receive an annual discretionary cash bonus of up to 50% of his base salary, to be paid based upon performance criteria set by the board of directors. Mr. Wright’s Amended and Restated Executive Employment Agreement does not provide for any particular additional equity compensation grants but Mr. Wright is eligible for future equity compensation grants in the sole discretion of the compensation committee of the Company’s board of directors. Mr. Wright’s Amended and Restated Executive Employment Agreement does not provide for any relocation assistance.Mr. Wright’s Amended and Restated Executive Employment Agreement is included as Exhibit 10.5 to this Current Report on Form 8-K. The disclosures included in Item 5.02(c)(3) above are incorporated herein by reference. 6 Item 9.01.
